DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction/Election Requirement mailed 1/06/2021 is withdrawn. Claims 1-12 are examined.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorens (Eye movements, EEG, GSR, and EKG during Mental Multiplication) in view of Anderson (A User Study of Visualization Effectiveness Using EEG and Cognitive Load) in view of Das (A System for Remote Monitoring of Mental Effort).
Regarding claim 1, Lorens discloses a method for determining the cognitive load of a person using a modified baseline (page 740, left column, pg 1), 
the method comprising: instructing a person to stay in an eye closed rest state (“Procedure, page 740), stay in a baseline state (“auditory stimuli were sounded randomly for 10-15 minutes until the subject had adjusted to the setting as shown by a relatively steady skin resistance”, page 741, left column) and carry out a trial state (“subject were then informed they would be given several numbers to be multiplied”, page 741, left column) respectively, wherein, a task is performed by the person during the trial state (page 741, left and right column); 
sensing an EEG signal of the person using the EEG sensor (page 740, “Apparatus”); 
sensing a GSR signal of the person using the GSR sensor (page 740, right column, paragraph 2).
Lorens is silent regarding a processor implemented steps of; preprocessing the EEG signal and the GSR signal using a preprocessor; segmenting the preprocessed EEG signal and the preprocessed GSR signal in to a rest interval corresponding to the rest state, a baseline interval corresponding to the baseline state and a trial interval corresponding to the trial state; performing 
Anderson teaches a processor implemented steps of (3.1 Working Memory, 5. Data Analysis, Fig 5); preprocessing the EEG signal using a preprocessor (Fig 5, 5.2 EEG Signal Analysis); segmenting the preprocessed EEG signal to a baseline interval corresponding to the baseline state and a trial interval corresponding to the trial state (5.2 EEG Signal Analysis); performing power spectral analysis of the EEG signal to determine a first set of inactive states of the person from the baseline interval and the rest interval (5.2.2. Spectral Decomposition of Cognitive Load); and determining the cognitive load of the person using the EEG signal of the person during the trial state (6. Cognitive load user study results). Therefore, it would have been obvious at the time of the invention to modify Loren’s analytical methods by Anderson’s analytical methods to be able to utilize the data gathered by Loren’s EEG in relation to eye movement to make further more accurate determinations regarding the cognitive load of an individual, and therefore ensuring highly accurate and precise data due to the updated analysis techniques.
Das teaches preprocessing the GSR signal (System architecture); segmenting the preprocessed GSR signal in to a rest interval corresponding to the rest state (b. fluctuation analysis of GSR data and a. Computation of Effort Score); identifying a most inactive window out of the first set of inactive states, wherein the most inactive window is during the rest interval of the person; using the most inactive window as the modified baseline (a. Computation of Effort 
Regarding claim 3, Lorens is silent regarding wherein the task includes a high load task and a low load task. Anderson teaches wherein the task includes a high load task and a low load task (6. Cognitive Load User Study Results).  Therefore, it would have been obvious at the time of the invention to modify Loren’s analytical methods by Anderson’s analytical methods to be able to utilize the data gathered by Loren’s EEG in relation to eye movement to make further more accurate determinations regarding the cognitive load of an individual, and therefore ensuring highly accurate and precise data due to the updated analysis techniques.
Regarding claim 4, Loren’s discloses the GSR signal (page 740). Loren’s is silent regarding validating the high load task and the low load task, using the most inactive windows derived from the EEG signal. Anderson teaches validating the high load task and the low load task, using the most inactive windows derived from the EEG signal (6. Cognitive Load User Study Results).  Therefore, it would have been obvious at the time of the invention to modify Loren’s analytical methods by Anderson’s analytical methods to be able to utilize the data gathered by Loren’s EEG in relation to eye movement to make further more accurate determinations regarding the cognitive load of an individual, and therefore ensuring highly accurate and precise data due to the updated analysis techniques.
Regarding claim 5, Loren is silent regarding comprises of sub dividing the preprocessed EEG signal and the preprocessed GSR signal in to windows of 1 second duration.  Das teaches 
Regarding claim 6, Loren is silent regarding wherein the step of determining the cognitive load further comprises: decomposing the EEG signal into a time frequency domain using the S Transform; calculating a mean frequency and power of the decomposed EEG signal at various frequencies; calculating change in the product of the mean frequency and the power in both alpha range of 8-12 Hz and theta range of 4-7 Hz of the EEG signal between the stimulus interval and the rest interval; and calculating the cognitive load using the change in the product of the mean frequency and the power in each of the windows. Anderson discloses wherein the step of determining the cognitive load further comprises: decomposing the EEG signal into a time frequency domain using the S Transform; calculating a mean frequency and power of the decomposed EEG signal at various frequencies; calculating change in the product of the mean frequency and the power in both alpha range of 8-12 Hz and theta range of 4-7 Hz of the EEG signal between the stimulus interval and the rest interval; and calculating the cognitive load using the change in the product of the mean frequency and the power in each of the windows (5.2.2 Spectral Composition of Cognitive Load).  Therefore, it would have been obvious at the time of the invention to modify Loren’s analytical methods by Anderson’s analytical methods to be able to utilize the data gathered by Loren’s EEG in relation to eye movement to make further more 
Regarding claim 7, Loren’s discloses wherein the power spectral analysis of the EEG signal further comprises: determining energies of a plurality of frequency bands of the EEG signal using Fast Fourier Transform;RESPONSE TO RESTRICTION REQUIREMENTPage 4Serial Number: 15/726,559 Filing Date: October 6, 2017COMPUTATION OF A PERSON creating a metric of energies to validate in the rest state, conventional baseline state and the trial state, wherein the metric comprises of presence of inactivity and presence of activity in the window; and calculating an activity measure corresponding to the activity state and an inactivity measure corresponding to the inactivity state of the person. Anderson teaches wherein the power spectral analysis of the EEG signal further comprises: determining energies of a plurality of frequency bands of the EEG signal using Fast Fourier Transform;RESPONSE TO RESTRICTION REQUIREMENTPage 4Serial Number: 15/726,559 Filing Date: October 6, 2017COMPUTATION OF A PERSON creating a metric of energies to validate in the rest state, conventional baseline state and the trial state, wherein the metric comprises of presence of inactivity and presence of activity in the window; and calculating an activity measure corresponding to the activity state and an inactivity measure corresponding to the inactivity state of the person (5.2.2 Spectral Composition of Cognitive Load).  Therefore, it would have been obvious at the time of the invention to modify Loren’s analytical methods by Anderson’s analytical methods to be able to utilize the data gathered by Loren’s EEG in relation to eye movement to make further more accurate determinations regarding the cognitive load of an individual, and therefore ensuring highly accurate and precise data due to the updated analysis techniques.
Regarding claim 8, Loren is silent regarding wherein the power spectral analysis of the GSR signal further comprises extraction of tonic component and phasic component of the GSR signal, wherein the tonic component is indicative of the inactive state of the person;  Das teaches wherein the power spectral analysis of the GSR signal further comprises extraction of tonic 
Regarding claim 9, Loren discloses wherein in the rest state the person is resting with eye closed (page 740). 
Regarding claim 10, Loren discloses instructing a person to stay in an eye closed rest state (Procedure, page 740), stay in a baseline state (“auditory stimuli were sounded randomly for 10-15 minutes until the subject had adjusted to the setting as shown by a relatively steady skin resistance”, page 741, left column) and carry out a trial state (“subject were then informed they would be given several numbers to be multiplied”, page 741, left column) respectively, wherein, a task is performed by the person during the trial state (page 741, left and right column); 
an EEG sensor for sensing an EEG signal of the person (page 740, “Apparatus”);
a GSR sensor for sensing a GSR signal of person (page 740, right column, paragraph 2);
Loren is silent regarding a system for determining the cognitive load of a person using a modified baseline, the system comprises: an input/output interface; a preprocessor for preprocessing the EEG signal and the GSR signal; a memory; and a processor coupled with the memory, wherein the processor further configured to perform the steps of: segmenting the preprocessed EEG signal and the preprocessed GSR signal in to a rest interval corresponding to 
Anderson teaches a system for determining the cognitive load of a person using a modified baseline (abstract), the system comprises: an input/output interface (3.1, working memory; 5. Data Analysis, 5.1, Figure 5); a preprocessor for preprocessing the EEG signal (5.2 EEG Signal Analysis); a memory (3.1 Working Memory); and a processor (3.1 working memory) coupled with the memory, wherein the processor further configured to perform the steps of: segmenting the preprocessed EEG signal to a baseline interval corresponding to the baseline state and a trial interval corresponding to the trial state (5.2 EEG Signal Analysis); performing power spectral analysis of the EEG signal to determine a first set of inactive states of the person from the baseline interval and the rest interval (5.2.2. Spectral Decomposition of Cognitive Load); and determining the cognitive load of the person using the EEG signal of the person during the trial state (6. Cognitive load user study results). Therefore, it would have been obvious at the time of the invention to modify Loren’s analytical methods by Anderson’s analytical methods to be able to utilize the data gathered by Loren’s EEG in relation to eye movement to make further more accurate determinations regarding the cognitive load of an individual, and therefore ensuring highly accurate and precise data due to the updated analysis techniques.

Regarding claim 11, Loren discloses instructing a person to stay in an eye closed rest state (Procedure, page 740), stay in a baseline state (“auditory stimuli were sounded randomly for 10-15 minutes until the subject had adjusted to the setting as shown by a relatively steady skin resistance”, page 741, left column) and carry out a trial state (“subject were then informed they would be given several numbers to be multiplied”, page 741, left column) respectively, wherein, a task is performed by the person during the trial state (page 741, left and right column); 
sensing an EEG signal of the person using the EEG sensor (page 740, “Apparatus”); 
sensing a GSR signal of the person using the GSR sensor (page 740, right column, paragraph 2).
Lorens is silent regarding a non-transitory computer readable medium embodying a program executable in a computing device for determining the cognitive load of a person using a modified baseline, the program comprising a processor implemented steps of: preprocessing the 
Anderson teaches a non-transitory computer readable medium embodying a program executable in a computing device for determining the cognitive load of a person using a modified baseline (abstract, 3.1 Working Memory, 5. Data Analysis), the program comprising a processor (3.1 Working Memory) implemented steps of; preprocessing the EEG signal using a preprocessor (5.2 EEG Signal Analysis); segmenting the preprocessed EEG signal to a baseline interval corresponding to the baseline state and a trial interval corresponding to the trial state (5.2 EEG Signal Analysis); performing power spectral analysis of the EEG signal to determine a first set of inactive states of the person from the baseline interval and the rest interval (5.2.2. Spectral Decomposition of Cognitive Load); and determining the cognitive load of the person using the EEG signal of the person during the trial state (6. Cognitive load user study results). Therefore, it would have been obvious at the time of the invention to modify Loren’s analytical methods by Anderson’s analytical methods to be able to utilize the data gathered by Loren’s EEG in relation to eye movement to make further more accurate determinations regarding the cognitive load of an individual, and therefore ensuring highly accurate and precise data due to the updated analysis techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791